
	

114 HRES 478 IH: Commemorating the 150th Anniversary of Ottawa University in Ottawa, Kansas.
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 478
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2015
			Ms. Jenkins of Kansas submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Commemorating the 150th Anniversary of Ottawa University in Ottawa, Kansas.
	
	
 Whereas the Ottawa Indians were aboriginal inhabitants of lands in the Great Lakes area of the United States;
 Whereas the Ottawa were victims of the Federal Government’s Removal Policy of the 1830s, losing all of the aboriginal lands, fragmenting their population, and resulting in a band of Ottawa moving to Kansas;
 Whereas the Ottawa established a new community in Kansas and made positive contributions to the settlement of Kansas, including their offering of lands for what became Ottawa University;
 Whereas Ottawa University traces its roots to a strong partnership between Baptist missionaries and the Ottawa Indian tribe that began prior to Kansas’ statehood;
 Whereas, in 1837, the Reverend Jotham Meeker, his wife, Eleanor Richardson Meeker, and their children moved to the banks of the Marais des Cygnes River to devote themselves to serving as ministers, physicians, teachers, and counselors to the Ottawa Indian tribespeople who had recently been moved to the area;
 Whereas Reverend Meeker inspired others, including John Tecumseh Tauy Jones to take up this work of building a vibrant partnership with the tribal leaders; Whereas this partnership between the Kansas Baptist denomination and the Ottawa Indian Tribe, under Tauy Jones’ leadership, led to the foundation, in 1865, of a school dedicated to the benefit of the children of the Ottawa people, placed on 20,000 acres of land offered by the Tribe to support the establishment of the institution;
 Whereas the original charter was to form a boarding school for tribal children and both parties quickly recognized the importance of offering a college-level education and the appreciation by members of the Tribe, the Baptists, and the people of Ottawa that a college would serve as an economic growth engine for the emerging community around the Marais des Cygnes River;
 Whereas Ottawa University’s Christian heritage and respectful partnership with the Ottawa Indians remains alive and powerful today, evidenced by the 2008 agreement between Kevin Eichner, President of the University, and Chief John Ballard of the Ottawa Tribe of Oklahoma to grant, in perpetuity, free tuition and room and board to all certified tribal members who wish to attend either the residential college in Ottawa, Kansas, or any of Ottawa University’s adult on-ground or online programs. This agreement has been widely embraced and celebrated by faculty, alumni, board members, and friends of the University and by tribal members as emblematic of the institution’s core mission and principles and its enduring commitment to serve the mutual purposes of its founders;
 Whereas, throughout its history, Ottawa University has pursued an innovative approach to higher education’s role in society. In the 1970s, Ottawa was one of the first to embrace a growing demand for programs specifically tailored to the needs of adult students, opening an adult campus in Kansas City in 1974, in Phoenix in 1977, in Brookfield, Wisconsin, in 1992, in Jeffersonville, Indiana, in 2002, and in Chandler, Arizona, in 2009. The university also began offering degree programs exclusively online in 2008;
 Whereas Ottawa University’s mission is to provide the highest quality liberal arts and professional education in a caring, faith-centered community of grace, which integrates learning and life;
 Whereas Ottawa University serves more than 4,800 students from 49 states and 16 countries; Whereas Ottawa University employs more than 200 Kansans as faculty and staff who are equally committed to ensuring that each and every student receives personal attention and the highest quality education that honors the school’s mission and history;
 Whereas there are more than 23,000 distinguished graduates of Ottawa University serving their communities, professions, and churches around the world;
 Whereas Ottawa University has grown from a single building to a comprehensive, global institution of higher learning dedicated to an aspiration to serve as a beacon for educating students for lifetimes of enlightened faith, exemplary service, inspired leadership, and personal growth and significance; and
 Whereas Ottawa University’s commitment to education exemplifies the best of Kansas’ past, present, and future and serves as an inspiration to all Kansans: Now, therefore, be it
	
 That the House of Representatives commends and celebrates the 150th Anniversary of Ottawa University in Ottawa, Kansas as it inspires its students to lead with competence and character.
		
